DETAILED ACTION
This Office Action is in response to Application filed on 04 December 2020.
Claims 1-41 are pending.  The claims have been considered and examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
Claims 39 and 41 objected to under 37 CFR 1.75 as being a substantial duplicate of claims 38 and 40, respectively. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Claim Objections
Claims 32-41 are objected to because of the following informalities:  
Claims 32-41 are directed to “the platform”, of claim 23, however, claim 23 is directed to “a method”.  This believed to be a typographical error and claims 32-41 should be directed to “the method” of claim 23.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 23, 25, 27, 29, 31-41 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Vladimir Sklyar, “Safety-critical Certification of FPGA-based Platform against Requirements of U.S. Nuclear Regulatory Commission (NRC): Industrial Case Study”, ICTERI 2016, Kyiv, Ukraine June 21-24, 2016, hereinafter referred as “Sklyar”.

Referring to claim 23, Sklyar discloses application development for safety related systems of I&C systems (See pages 130 and 131).  Sklyar discloses FPGA based systems with modules (See pages 130 and 131). -  A method of creation of a computing facility for safety Instrumentation and Control 2Systems comprising of platform modules wherein said computing facility is described and 3implemented in FPGA of each module as finite-state automation with strictly determined 4execution time; 5
Sklyar discloses customizable control logic for the RadICS platform (See pages 130 and 131). Sklyar discloses monitoring performance and gathering diagnostics of the modules (See page 131 - wherein a platform logic is developed for performance of control and diagnostic I&C 6functions; 7and 
Sklyar discloses developing applications using RPCT (See page 131). -application logic is developed for performance of functions identified by a user for each 8application in such a way that RPCT is designed for development and automation-based verification of platform-based I&C System, 
Sklyar discloses developing the application using the application function block library for logic modules of the platform (See page 130 and 131). - wherein the FPGA of each module of said33 platform logic is developed and described with the environment for application logic performance, said application logic is developed (designed) as finite-state automation, and 12said application logic is verified and uploaded to the logic module by said RPCT that is 13performed by the platform logic, a designed Function Block Library is the same for all 14systems, herewith the application logic is described as a set of calls of function blocks from 15the library.

Referring to claim 25, Sklyar discloses development of applications by configuring logic and implements specific stages of the FPGA design development (See page 131). - The method as set forth in claim 23, wherein said application logic (user algorithm) is 2developed by the user or platform manufacturer at the stage of design engineering.

Referring to claim 27, Sklyar discloses configuring logic for applications and having logic modules (See page 131). - The method as set forth in claim 23, wherein said application logic is stored in the 2external non-volatile memory and/or in FPGA of logic module.

Referring to claim 29, Sklyar discloses configuring the logic for the applications using the application Functional Block Library (See page 131). - The method as set forth in claim 23, further including an application logic 2configuration is from the content of Function Block Library using RPCT and/or software of 3FPGA manufacturer.

Referring to claim 31, Sklyar discloses programming is for generic platform hardware (See page 134). - The method as set forth in claim 23, further including adaptation and transfer (porting) 2to the new devices regardless the hardware model (family etc).

Referring to claim 32, Sklyar discloses a backplane providing an interface to the modules (See page 131). - The platform as set forth in claim 23, wherein the connection of each module is made by way of common backplane to the logic module.

Referring to claim 33., Sklyar discloses input/output and communication modules (See page 130-131). - The platform as set forth in claim 23, distinguished by the logic module additionally comprising at least one of the following elements: address unit, SSRAM memory unit, real 3time unit, input unit, output unit, external communication unit, Safety Override unit.

Referring to claim 34, Sklyar discloses a fiber optic communication module (See page 130-131).  The platform as set forth in claim 23 distinguished by optic communication module 2additionally comprising at least one unit of external communications.

Referring to claim 35, Sklyar discloses multiple input modules (See page 130) - The platform as set forth in claim 23, distinguished by input module additionally 2comprising at least one input unit.

Referring to claim 36, Sklyar discloses multiple output modules (See page 130) - The platform as set forth in claim 23, distinguished by output module additionally 2comprising at least one of the following elements: output unit, Safety Override unit.

Referring to claim 37, Sklyar discloses low voltage differential signaling interface (See page 131). -  The platform as set forth in claim 23, distinguished by configuration with two logic 2modules interconnected by at least two full-duplex LVDS communication lines.

Referring to claims 38 and 39, Skylar discloses multiple modules and failure mode (See pages 131-132). - The platform as set forth in claim 23, distinguished by configuration with two logic 2modules, one of the logic modules operating in hot stand-by mode.

Referring to claims 40 and 41, Sklyar discloses point-to-point low voltage differential signaling interface (See page 131). -  The platform as set forth in claim 23, distinguished by the modules connected with 2each logic module by means of at least one dedicated full-duplex communication line of 3LVDS type.
	
Allowable Subject Matter
Claims 1-22 are allowed.

Claims 24, 26, 28, 30 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Regarding claims 1-11, the prior art does not teach “with errors 17detection at both modular and system levels as well as error selection by criticality level, 18wherein Errors of I and II type take the system to a safe state, particularly: 19- errors of critical type (type I) that are detected by the watchdog timer facilities when 20the platform logic can not guarantee transition to said safe state; 21- errors of critical type (type II) when hardware or platform logic part cannot perform 22its functions correctly; 23- and errors (type III) which criticality and processing algorithm are specified by the 24user and performed by the application logic” in conjunction with the other limitations of the claims.

Regarding claims 12-22, the prior art does not teach “wherein said clock generator device comprising units of CLK A clock generator to generate 14clock cycles of the watchdog clock cycles, CLK B for generation of diagnostic logic clock 15cycles, CLK C for generation of application (control) diagnostic logic clock cycles performed 16in different clock domains, 17wherein said watchdog timer is designed on the diverse technology in reference to hardware 18of application logic and diagnostic logic, verification and diagnostic facilities design provides 19self-diagnostics and mutual diagnostics of hardware, computing facilities, interfaces and data 20transfer facilities in real time which functionality of said watchdog timer is based on operation 21of the units in different clock domains and usage of diverse technologies for design of these 22units” in conjunction with the other limitations of the claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

U.S. Patent 7,870,299 to Sorensen et al
- Logic system including FPGA and watchdog
U.S. Patent App. Pub. 2011/0313580 to Bakhmach
- Platform to implement safety critical system including FPGA
U.S. Patent App. Pub. 2015/0169424 to Vaananen et al.
- Operation of I/O safe system with FPGA and watchdog

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH D MANOSKEY whose telephone number is (571)272-3648. The examiner can normally be reached M-F 7:30am to 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryce Bonzo can be reached on 571-272-3655. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH D MANOSKEY/Primary Examiner, Art Unit 2113                                                                                                                                                                                                        September 23, 2022